DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2014/0104691 in view of Lin et al. US 2017/0115481.
Regarding claim 1, Chang teaches a lens module (at least in Fig. 8), comprising a lens barrel (3) defining an accommodating space (the space that holds plurality of lenses 41 to 45), a lens group (lenses 41 to 45) and a spacer ring (Fig. 8: washer 6) accommodated in the accommodating space (inside the lens barrel 3), the lens group (lenses 41 to 45) at least comprising a first lens (44) and a second lens (45) arranged on an image side of the first lens (44), the spacer ring (6) being sandwiched between the first lens (44) and the second lens (45), the spacer ring (6) comprising a spacer ring body (the body of washer 6) and a light-shielding sheet (light shielding plate 5).
Chang fails to teach that light shielding sheet embedded in the spacer ring body. 
In the same field of endeavor, Lin teaches a lens module (at least in Fig. 1), comprising a light shielding sheet (Fig. 2: 14), a spacer (Fig. 3), wherein the light shielding sheet (14) embedded in the spacer (as shown in Fig. 3: spacer 13 comprise groove 1311, and para [0032]: teaches “The planar light shielding sheet 14 is assembled to the annular groove 1311 of the regulating portion 131,”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Chang by utilizing the claimed light-shielding embedded in the spacer as taught by Lin in order to prevent the deformation of the light shielding sheet during the lens assembly. 
Regarding claim 2, The combination of Chang and Lin teaches the lens module according to claim 1, and Chang further teaches wherein the spacer ring (6) is annular (para [0035]: teaches that light shielding plate 5 has annular shape, which infers that washer 6 is also annular since plate 5 disposed on the washer), the spacer ring body (the body of washer 5) comprises an image-side surface adjacent to an image side of the lens module, an object-side surface adjacent to an object side of the lens module (see annotated figure below for image-side and object-side surfaces), and an inner side surface (see annotated figure below) and an outer side surface (see annotated figure below) connecting the image-side surface and the object-side surface (see annotated figure below), the inner side surface is located on a side adjacent to an optical axis of the lens module (as shown in figure below, inner side surface of washer 6 is located near optical axis II), the light-shielding sheet (5) is located on a side adjacent to the inner side surface, and the outer side surface abuts against the lens barrel (as shown below, the outer side of washer abuts the inner side surface of the lens barrel 3).
[AltContent: textbox (Object side surface)][AltContent: textbox (Outer side surface connecting object and image side)][AltContent: textbox (Inner side surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Image side surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    471
    674
    media_image1.png
    Greyscale


Regarding claim 3, the combination of Chang and Lin teaches the lens module according to claim 2, and Lin further teaches a light-shielding portion bending from one end of the fixing portion adjacent to the optical axis and extending along an extending direction of the inner side surface (as shown in Fig. 8 of Chang, light shielding 5 bent along the inner side surface of the spacer 6). However, Chang fails to teach wherein the light-shielding sheet comprises a fixing portion embedded in the spacer ring body. However, Lin teaches wherein the light-shielding sheet comprises a fixing portion embedded in the spacer ring body (as shown in Fig. 7: light shielding 34 has one end that fixed into the annular groove section 3313 of the spacer 33). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Chang by utilizing the claimed fixing portion embedded in the spacer ring body as taught by Lin in order to prevent the deformation of the light shielding sheet during the lens assembly. 

Regarding claim 4, the combination of Chang and Lin teaches the lens module according to claim 3, and Chang further teaches wherein the inner side surface is arranged to inclinedly extend from the object-side surface to the image-side surface towards the optical axis, and (Fig. 8: the inner side surface inclined from the object side to the image side toward the optical axis II) the light-shielding portion other part exposed to the accommodating space from the inner side surface (see Fig. 8: light shielding 5 exposed inside the space provided by lens barrel i.e., see Fig. 8: 52). Chang fails to teaches the light shielding portion has a part embedded in the spacer ring body. In the same field of endeavor, Lin teaches a lens module (at least in Fig. 1), comprising a light shielding sheet (Fig. 2: 14), a spacer (Fig. 3), wherein the light shielding sheet (14) embedded in the spacer (as shown in Fig. 3: spacer 13 comprise groove 1311, and para [0032]: teaches “The planar light shielding sheet 14 is assembled to the annular groove 1311 of the regulating portion 131,”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Chang by utilizing the claimed light-shielding embedded in the spacer as taught by Lin in order to prevent the deformation of the light shielding sheet during the lens assembly. 
The combination of Chang and Lin fails to teach wherein the inner side surface is arranged to inclinedly extend from the image-side surface to the object-side surface towards the optical axis. However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). 
Regarding claim 5, the combination of Chang and Lin teaches the lens module according to claim 4, and Lin further teaches wherein the light-shielding portion is located in a middle of the inner side surface (as shown in Fig. 7: light-shielding portion 34 is in the middle of the inner surface of the spacer 33).
Regarding claim 6, the combination of Chang and Lin teaches the lens module according to claim 3, and Lin further teaches wherein the fixing portion is arranged in parallel with the image-side surface (as shown in Fig. 7, section of the light shielding portion 34 that embedded in the annular groove 3311 is parallel to the image side surface of the spacer 33).
Regarding claim 7, the combination of Chang and Lin teaches the lens module according to claim 2, and Lin further teaches wherein the first lens comprises a first optical portion for imaging and a first peripheral portion arranged around the first optical portion, and the second lens comprises a second optical portion for imaging and a second peripheral portion arranged around the second optical portion, the object-side surface correspondingly abuts against the first peripheral portion, and the image-side surface correspondingly abuts against the second peripheral portion (see Fig. 6 of Lin).
Regarding claim 9, the combination of Chang and Lin teaches the lens module according to claim 8, and Chang further teaches wherein the light-shielding sheet and the spacer ring body are integrally injection-molded (para [0041] and para [0065]).
Regarding claim 10, the combination of Change and Lin teaches the lens module according to claim 1, and Lin further teaches wherein a surface of the light-shielding sheet is covered with a carbon layer (para [0049]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lin as applied to claim 1 above, and further in view of Chang et al. US 2009/0284638 (hereinafter Chang638).
Regarding claim 8, the combination of Chang and Lin teaches the lens module according to claim 1, but fails to teach wherein the spacer ring body is made of plastic.
In the same field of endeavor, Chang teaches a lens module (at least in Fig. 1), wherein the spacer ring body is made of plastic (para [0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spacer of Chang and Lin to be fabricated from plastic, as taught by Chang638, in order to utilize a stable material wherein the selection is based upon thermal and manufacturing considerations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 11,143,798, US 2018/0341048 and US 2018/0299591: light blocking sheet embedded inside the spacer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872